No. 13372
         IN THE SUPREME COURT OF THE STATE OF MONTANA




CAROLYN L. CRITTENDON,
                    Claimant and Appellant,


CITY OF BUTTE, Employer and
STATE COMPENSATION INSURANCE FUND,
                                      )



                    Defendant and Respondent.


Appeal from:     Workers' Compensation Court
                 William E. Hunt, Judge
Counsel of Record:
          For Appellant:

             Burgess, Joyce, Prothero, Whelan and O'Leary,
              Butte, Montana
             Frank Burgess argued, Butte, Montana
          For Respondent :
             Thomas Reegan argued, Helena, Montana


                                 Submitted:      January 12, 1977
                                     Decided :

Filed:
          JAN 2 0 1977
Mr. Justice Frank I. Haswell delivered the Opinion of the Court.

        Claimant, a meter maid for the City of Butte, was in-
jured on January 16, 1973, when a parking violator drove his
Volkswagen over her left foot while being ticketed.        The Workers1
Compensation Court granted claimant an 8% permanent partial
disability as compared to amputation of the foot at the ankle
following a hearing on January 20, 1976.        Claimant appeals.
        At issue is the sufficiency of the evidence to support
the disability rating.
        Dr. Charles R. Canty, an orthopedic surgeon and claimant's
treating physician, testified that "    * * *    there would be perhaps
a slight permanent partial impairment of the function of her
foot, ankle, leg as a result of the accident." but declined to
fix the percentage of disability because he had not seen claimant
for almost three years.   Dr. Philip A. Blom, a chiropractor who
examined claimant in December, 1973, testified that claimant had
suffered a 23% permanent partial impairment to the foot and ankle
based upon the guidelines of the Manual for Orthopedic Surgeons
in the Rating of Physical Impairment.
        We hold that testimony indicating "    * * * perhaps a slight
permanent partial impairment of function    * * * " does not support
a fixed percentage rating at any figure.        Converting such testi-
mony into a percentage disability rating is pure speculation for
obvious reasons.   Accordingly, we vacate the 8% permanent partial
disability rating and the resulting monetary award.
        Neither can we sustain claimant's contention that the only
remaining evidence is the 23% rating of Dr. Blom which must be
accepted.   Dr. Blom's testimony is inherently self-contradictory.
After testifying that he used the guidelines of the Manual for
Orthopedic Surgeons in the Rating of Physical Impairment which
                                                      -
uses range of motion and atrophy as the rating criteria, he
testified that the "Range of motion of the ankle was within
normal means   * * *"   and that he found no fibrotic condition
or osteoarthritis in the foot and ankle.     The Workers' Com-

pensation Court rejected the rating of Dr. Blom by its findings.
The credibility of the witnesses and the weight to be given
their testimony is exclusively for the trier of the facts.
Bender v. Roundup Mining Co., 138 Mont. 306, 356 P.2d 469; Dean
v. Anaconda Co., 135 Mont. 13, 335 P.2d 854.
        This case is remanded to the Workers' Compensation Court
for a hearing and determination of the degree of permanent

partial disability and the amount of compensation payable to
claimant.


                                             Justice




 chief Justice     r\,         L'